Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the ambiguity searching space being larger than code solution’s uncertainty ball, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). As disclosed in the specification at [0027], “(i)n some examples, the search space of ambiguity resolution is defined based on engineering experience and the concepts discussed with respect to FIG. 2. In general, the ambiguity resolution searching space must be larger than code solution's uncertainty ball shown in FIG. 2.” The claims merely state “define a search space for ambiguity resolution by a first searching engine in its first epoch.” However, the claims do not set forth this essential limitation and thus encompass a scope that is broader than what is disclosed in the specification, as originally filed.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Each of the independent claims comprises a processor determining a standalone position of the first GNSS receiver and the second GNSS receiver. However, the specification fails to provide any information as to how the standalone positions of the first and second receivers are determined. Each of the portions of the specification referencing such step merely repeats the claim language but fails to provide any examples or instructions as to the manner in which an artisan would be enabled by such particularly since the claimed subject matter is simply broadly recited as GNSS data. Since GNSS data encompasses solely carrier phase data, it is unclear how the determination of position is accomplished particularly in light of the fact that the remaining steps appear to be directed to ascertaining integer ambiguity data in order to determine the position.  Compliance with the enablement requirement of 35 U.S.C. § 112, ¶ 1, requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007). After consideration of the Wands factors, it is deemed that one of ordinary skill in the art would require undue experimentation in order to determine the standalone positions of the first and second GNSS receivers when the only information provided is representative of GNSS data which encompasses/could represent, for example, solely one of carrier phase data, Doppler frequency data, or satellite ephemeris data, all of which are representative of GNSS data.
Each of the independent claims further include a limitation to “select core satellites”. The full scope of such claim language encompasses any selection of satellites, visible/not visible, good/bad GDOPs. However, the specification does not sufficiently enable how an artisan can randomly select a set of core satellite and still perform the steps for searching ambiguity space, determining candidates, eliminating candidates based on an adaptive threshold etc.  As above, the full scope of the claims are required to be supported by the specification, and while the specification specifies such selection as being based on a good PDOP, the claims are broader than that which is set forth in the specification, and after consideration of the Wands factors, it is deemed that one of ordinary skill in the art would require undue experimentation to select core satellites that could be used in the operation of the system and method for determining and reducing a list of candidates for ambiguity resolution.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite for failing to clearly and distinctly define the subject matter. 
In claims 1, 10 and 18 , the language “configured to . . . double difference error estimation on code-based pseudorange” is grammatically unclear/incorrect.  The claim language “configured to . . . double difference pseudorange position and determine covariance using code-based pseduorange” is indefinite since it is unclear if the “pseudorange position” is the same as or different from the first and second standalone positions and whether there are two pseudorange positions, one corresponding to the first receiver and one corresponding to the second receiver.  In each of the instances of the use of the two claim limitations above, the specification merely repeats the claim language but does nothing to clarify what the metes and bounds of such encompass. As such the specification is similarly unclear. In the claims, the language “in its first epoch” is indefinite since none of the remaining steps are associated in any manner with any time constraints and it is unclear what the metes and bounds of “in its first epoch” are related to for the selecting core satellites and defining a search space or with respect to the timing of the remaining steps performed by the processor. The claims include adaptively setting residual thresholds “based on measurement errors.” However, as there are no mesurement errors associated with anything in the claims, it is unclear what the metes and bounds of the “measurement errors” are or to what they are directed. Finally, the claims conclude with “determining position information,” however, it is not clear in what manner this distinguishes over the first and second standalone positions or to which of the first receiver or the second receiver, the position information is referencing.  
In claims 2, 3, 11, and 12, the language “determine . . . have a better position-dilution-of-precision than the core satellites in one new epoch” is indefinite since it is grammatically unclear and due to the lack of clarity of “in one new epoch.” 
Claims 4, 13 and 19 are indefinite due to the lack of clarity. Claims 1, 10 and 18 define the adaptive setting of residual thresholds “based on measurement errors.” However, these claims appear to change the breadth of the claims by removing the setting based on measurement errors and substituting therefore different parameters.  As such, due to the lack of clarity (the claims do not recite “further configured to”), it is not apparent that these claims limit the claims from which they depend.
The remaining claims are dependent upon rejected base claims.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno et al (“A Combined Method for GPS Ambiguity Resolution With Single Frequency Receivers: Application for Ship Berthing” cited in IDS).

Ueno et al disclose a system/method for Global Navigation Satellite System (GNSS) ambiguity resolution (see Title), the method comprising: receiving GNSS data from a plurality of GNSS receivers, wherein each of the GNSS receivers is coupled to a respective antenna (inherent via the definition of double differencing, page 101, col. 1; page 102, 2nd col. -baselines); determining a standalone position of the plurality of GNSS receivers (page 101, 2nd col., stand-alone positions being necessary to compute the value of the approximate coordinates at epoch k, when k=1, thereby being implicitly disclosed); double differencing error estimation on code-based pseudorange; double differencing pseudorange position and determine covariance using code-based pseudorange (FIGURE 1, describing the pseudo-observation method including calculation of the normal matrix N and covariance matrix C; page 101, 2nd col. through page 102, 1st col, equations (5)-(8)); selecting core satellites (implicit in that the received signals are associated with a set of satellites in view; page 102, 1st column, primary satellites; page 104, 2nd col.) and defining a search space for ambiguity resolution by a first searching engine in its first epoch (page 103, paragraph bridging 1st col. and 2nd col., wherein a reduced search space implies a search space; pages 104-105 under the section Primary Satellites ); determining a first list of candidates for ambiguity resolution using the core satellites (page 102, Section entitled Ambiguity Search Method describes the different combinations of possible integer sets); adaptively setting residual thresholds based on measurement errors (page 105, under the section Statistical Tests; the threshold values for the statistical tests were determined empirically as a result of data processing),; eliminating candidates from the first list of candidates in response to a respective residual exceeding the adaptively set residual thresholds until a single candidate remains in the first list of candidates (page 105, 2nd col., when two combinations are left and the smallest variance factor becomes twice as small as the other, the combination with the smallest variance factor is chosen to be the correct ambiguity set; page 103, under the section Algorithms of a Combined Search, improved efficiency in the ambiguity search and the time involved in “fixing to the integer” which represents the presence of a single candidate integer); determining position information using the single candidate remaining in the first list of candidates (page 101, equation (1); the determined position information xk that corresponds to the correct set of ambiguities nk). The dependent claims are encompassed by the teachings of Ueno et al.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (“Real Time Ambiguity Resolution While on the Move”, cited in IDS) in view of in view of Deng et al (“Reliable Real-Time Triple Frequency Cycle Slip Detection and Recovery with Adaptive Detection Thresholds”).
Walsh disclose a system/method, comprising: a first Global Navigation Satellite System (GNSS) receiver coupled to a first antenna (figure 1, the Moving receiver); a second GNSS receiver coupled to a second antenna (figure 1, the reference station); at least one processor coupled to a memory, the first GNSS receiver, and the second GNSS receiver, wherein the at least one processor is configured to (page 480, section 5. Results; the processor and memory as claimed being implicit in the results obtained from the two data sets); load GNSS data from the first GNSS receiver and the second GNSS receiver (page 480, section 5. Results; necessary for processing the data sets, thereby implicitly disclosed); determine a standalone position of the first GNSS receiver and the second GNSS receiver (figure 2, the differential pseudorange solution); double difference error estimation on code-based pseudorange; double difference pseudorange position and determine covariance using code-based pseudorange (page 476, section 3.2, first paragraph; pseudorange observations[ ...] provide an estimate of position and the estimated error in position  [...] in terms of range error for each satellite to receiver double difference range[...] for  example [...] a double difference range is known to +-1 metre); select core satellites (the primary group) and define a search space for ambiguity resolution by a  first searching engine in its first epoch (page 474, last paragraph-page 476, second paragraph; the primary group [of satellites] containing observations from 4 satellites; the potential search  volume is[...] derived from an initial position estimate together with an estimate of the error in that position [...] obtained from a differential  pseudorange solution); determine a first list of candidates for ambiguity resolution using the core satellites (page 476, section 3.3; all the integer combinations which lie within the search volume; three double difference integers define a position in space and all extra integers can be computed from this position and so are not independent; the 3-D search grid where each point on the grid represents a unique position defined by three independent ambiguities) section 3.4, pages 476, last paragraph -page 477, bullet point (iii); least squares residuals can be calculated for each integer combination; a tolerance level can be set for each individual pre- or post- adjustment residual [... and] for the sum of the squares of all the least squares residuals; the post-adjusment residuals are true residuals and not fixed); eliminate candidates from the first list of candidates in response to a respective residual exceeding the page 476, left-hand column, second paragraph; the modified sequential least squares process which searches through all possible integer combinations and rejects those which do not fit with the data until only the correct combination is left; page 477, left-hand column, first paragraph; the least squares residuals [...] are [...] used to determine the fit with the data for each  integer combination); and, determine position information using the single candidate remaining in the first list of candidates (page 476, left-hand column, first and second paragraphs; implicit in that the only left integer combination is the correct combination, which is the optimum solution).
Walsh differs from the claimed subject matter since the tolerance level, i.e. the thresholds, are not specified as being adaptive.
Deng et al teach the conventionality of the use of adaptive detection thresholds in a GNSS receiver using carrier phase and ambiguity resolution in order to reliably avoid false-acceptance or false-rejection caused by fixed thresholds (Abstract, Section 3, FIG. 1).It would have been obvious to one having ordinary skill in the art to modify Walsh by incorporating the teachings of Deng et al and use an adaptive detection threshold based on measurement errors attributed to ionospheric errors and noise results show that compared with current algorithms with fixed thresholds for cycle slip detection, the proposed algorithm with adaptive thresholds can reliably make a detection decision, avoiding possible false-acceptance or false-rejection.
The dependent claims are shown and/or obvious to the skilled artisan since the GNSS receiver is moving and over time new satellites come into view and others leave the field of view. The use of multiple search engines operating in parallel is one of two known operations, i.e. parallel or sequential and does not represent anything new in the art. Use of different residual levels, one being instantaneous and the other looking at multiple epochs does not represent an inventive concept (page 481, 1st col., the time dependent function of the residuals, the minimum residuals and combining the two).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art is related to ambiguity resolution processing in GNSS receivers: Kozlov et al (20210286090), Dai et al (20210286089), Zhnag et al (20170269224), Kundak et al (20170192103), Lu (6,127,968), and Talbot et al (5,935,194).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646